DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 04/28/2022.
Claims 1-22 are currently pending and have been examined. Applicant amended claims 1-22.
Response to Arguments
Applicant’s arguments with respect to claims 2-22 being objected for minor informalities have been fully considered and are persuasive.  The objections against claims 2-22 have been withdrawn. 
Applicant’s arguments with respect to claims 1 and 12 invoking 35 U.S.C. 112(f) claim interpretation have been fully considered and are persuasive.  The 35 U.S.C. 112(f) claim interpretation against claims 1 and 12 has been withdrawn. 
Applicant’s arguments with respect to claims 1-2 and 12-13 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under  35 U.S.C. 112(b) against claims 1-2 and 12-13 have been withdrawn. 
Applicant’s arguments with respect to claims 1-22 rejected under 35 USC § 102(a)(1) have been considered but the examiner respectfully disagrees.  Specifically, Applicant argues that independent claim 1 (and claim 12) have been amended to require that the flight operation includes at least one of a predetermined flight trajectory and a change in orientation of the UAV relative to the current position and/or orientation of the remote controller.  Applicant further appears to argue that such amendment/limitations are to be interpreted as the executed flight operation is performed as a function of the current position and/or orientation of the remote controller.  However, the Examiner argues that, under a broadest reasonable interpretation of the newly added limitation, the flight operation including a predetermined flight trajectory relative to the current position and/or orientation is met by the teachings of Ekandem.  Ekandem specifically teaches that adjusting the position and/or orientation of the remote controller directly causes the UAV to change its course or path corresponding to the input at the remote controller (see paragraphs [0032]-[0033]).  While applicant has provided multiple more specific examples listed specification, the claims as presented do not need to be interpreted so narrowly.  However, in an effort to expedite prosecution, the examiner has amended the rejection to claims 1 and 12 such that the Wang reference is being used to teach these limitations.  While applicant only argued in a broad sense that Wang does not teach these features, the Examiner respectfully argues that Wang specifically teaches such limitations.  Specifically, Wang discusses that the aerial system 12 can be used to track a specific person or object.  While Wang discusses that the control of the drone is primarily accomplished using image recognition and gesture recognition, Wang specifically states that such control can be accomplished using a remote device (see paragraphs [0079]-[0095]; [0185]-[0188] and [0226]).  As such, Wang specifically teaches the he flight operation includes at least one of a predetermined flight trajectory and a change in orientation of the UAV relative to the current position and/or orientation of the remote controller, as Wang teaches the tracking of the controller.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ekandem et. al (U.S. 20160364004 A1), in view of Wang et. al (U.S. 20180173220 A1). 	Regarding claim 1, Ekandem discloses an aerial system, comprising (see at least Abstract):  	a remote controller device (see at least paragraph [0018]-[0021] and Fig. 1);  	and, an unmanned aerial vehicle (see at least paragraph [0018] and Figs. 1-3), the remote controller device including: 
a controller device housing (see at least mobile communications device 104/304 and Fig. 1 and 3 – the mobile communication device necessarily has a housing); 	an input device coupled to the controller device housing and being configured to receive an input from a user (see at least paragraphs [0021], and [0037] and Fig. 1);  	a controller device sensor unit being located within the controller device housing and configured to sense position and/or orientation of the remote controller device (see at least paragraphs [0021], and [0054-0055]); 	and an application processor programmed to:  	receive the input from the user via the input device indicating a flight command requested by the user (see at least paragraphs [0019], [0031], and [0038] and Fig. 1);  	determine a current position and/or orientation of the remote controller device as a function of the sensed position and/or orientation of the remote controller device upon receiving the flight command from the user (see at least Paragraphs [0031]-[0033] and [0054]-[0056]);  	and send a flight command signal to the unmanned aerial system in response to receiving the input from the user via the user input device (see at least paragraphs [0019], [0031]-[0033], and [0038] and Fig. 1), the unmanned aerial vehicle including:  	an aerial vehicle body (see at least paragraphs [0018] and [0020] and Figs. 1-3);  	a lift mechanism coupled to aerial vehicle body (see at least paragraphs [0018] and [0020] and Figs. 1-3);  	vehicle orientation sensors for sensing an orientation of the aerial vehicle body (see at least paragraphs [0019], and [0054-0055]);  	and a processing system operatively coupled to the lift mechanism (see at least paragraph [0020]), the processing system programmed to execute a program including the algorithm steps of (see at least paragraph [0017]): 	receiving the flight command signal from the remote controller device (see at least paragraph [0032]);  	receiving the current position and/or orientation of the remote controller device from the remote controller device and responsively determining a desired orientation of the unmanned aerial vehicle as a function of the current position and/or orientation of the remote controller device (see at least paragraphs [0031 – 0033] and Figs. 1-3 and 5);  	operate the lift mechanism to execute a flight operation based on the desired orientation of the unmanned aerial vehicle and the current position of the remote controller device (see at least paragraphs [0020] and [0031 – 0033] and Figs. 1-3 and 5).
As discussed above, while Ekandem teaches that adjusting the position and/or orientation of the remote controller directly causes the UAV to change its course or path corresponding to the input at the remote controller (see paragraphs [0032]-[0033]), Ekandem does not disclose the flight operation includes at least one of a predetermined flight trajectory and a change in the orientation of the unmanned aerial vehicle relative to the current position and/or orientation of the remote controller.
However, Wang teaches the flight operation includes at least one of a predetermined flight trajectory and a change in the orientation of the unmanned aerial vehicle relative to the current position and/or orientation of the remote controller (see at least paragraphs [0079]-[0095]; [0185]-[0188] and [0226] wherein Wang teaches the flight operation includes at least one of a predetermined flight trajectory and a change in orientation of the UAV relative to the current position and/or orientation of the remote controller, as Wang teaches the tracking of the controller.).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the predetermined flight path of Wang into the aerial system of Ekandem because both systems are directed to the remote control of an unmanned aerial vehicle. Doing so would help the controller and system perform a flight operations more consistently and reducing potential control error. 	Regarding claim 2, Ekandem discloses the processing system of the unmanned aerial vehicle, in response to receiving the flight command signal from the application processor of the remote controller device controlling the lift mechanism to adjust the orientation of the aerial body as a function of the desired orientation of the current controller orientation data received from the remote controller device (see at least paragraphs [0031 – 0033] and Figs. 1-3 and 5). 	Regarding claim 3, Ekandem discloses the processing system of the unmanned aerial vehicle controlling the lift mechanism to rotate the unmanned aerial device such that the aerial device is facing in a direction towards the remote controller (see at least paragraphs [0020] and [0031 – 0032] and Figs. 1-3 and 5).
Regarding claim 4, Ekandem does not disclose the unmanned aerial vehicle further including an optical sensor coupled to the aerial vehicle body by an actuation mechanism coupled to the processing system, the processing system of the unmanned aerial vehicle being further configured to rotate the optical sensor about one or more axes associated with the aerial vehicle body to orientate the optical sensor towards the remote controller device in response to the processing system receiving the flight command signal. 	However, Wang teaches the unmanned aerial vehicle further including an optical sensor coupled to the aerial vehicle body by an actuation mechanism coupled to the processing system, the processing system of the unmanned aerial vehicle being further configured to rotate the optical sensor about one or more axes associated with the aerial vehicle body to orientate the optical sensor towards the remote controller device in response to the processing system receiving the flight command signal (see at least paragraph [0095] and Figs. 9-10). 	It would be obvious to one skilled in the art before the effective filing date to incorporate the multi-axis camera gimble of Wang into the aerial drone of Ekandem, as both systems are directed to the remote control of an unmanned aerial vehicle and one of ordinary skill in the art would have recognized the established utility of having a controllable multi-axis camera gimbal and would have predictably applied it to improve the system of Ekandem.
Regarding claim 5, Ekandem discloses the user first orientating the remote controller device towards the unmanned aerial vehicle and actuates the input device, and wherein the desired orientation of the unmanned aerial vehicle is opposite the determined operation of the remote controller device (see at least paragraphs [0019], [0020], and [0031 – 0032] and Figs. 1-3 and 5).  	Regarding claim 6, Ekandem discloses the flight operation including operating the unmanned aerial vehicle in a flight path defined by the determined current orientation of the remote controller device (see at least paragraphs [0025], [0029], and [0038]).
	Regarding claim 7, Ekandem discloses the processing system of the unmanned aerial vehicle controlling the lift mechanism to fly the unmanned aerial vehicle along the flight path defined by the current orientation of the remote controller device while the input is being actuated (see at least paragraphs [0020], [0031]).
	Regarding claim 8, Ekandem discloses the processing system of the unmanned aerial vehicle controlling the lift mechanism to fly the unmanned aerial vehicle along the flight path for a predetermined time (see at least paragraphs [0020]).
	Regarding claim 9, Ekandem discloses the flight operation including a predetermined flight trajectory based on the determined current position of the remote controller device (see at least paragraphs [0029]).
	Regarding claim 10, Ekandem discloses the predetermined flight trajectory including one or more of the following:
 	(a) a circular trajectory in which the unmanned aerial vehicle travels along a circled centered on the remote controller device; 
	(b) a spiral trajectory in which the unmanned aerial vehicle travels along a spiral centered on the remote controller device; 
	(c) a direct ascent or descent trajectory in which the unmanned aerial vehicle travels straight up or down; 
	and, (d) a user defined trajectory (see at least paragraphs [0031]).
Regarding claim 11, Ekandem does not disclose the unmanned aerial vehicle further including an optical sensor coupled to the aerial vehicle body by an actuation mechanism coupled to the processing system, the processing system of the unmanned aerial vehicle being further configured to rotate the optical sensor about one or more axes associated with the aerial vehicle body to orientate the optical sensor towards the remote controller device during the predetermined flight trajectory.  	However, Wang teaches the unmanned aerial vehicle further including an optical sensor coupled to the aerial vehicle body by an actuation mechanism coupled to the processing system, the processing system of the unmanned aerial vehicle being further configured to rotate the optical sensor about one or more axes associated with the aerial vehicle body to orientate the optical sensor towards the remote controller device during the predetermined flight trajectory (see at least paragraph [0095] and Figs. 9-10). 	It would be obvious to one skilled in the art before the effective filing date to incorporate the multi-axis camera gimble of Wang into the aerial drone of Ekandem, as both systems are directed to the remote control of an unmanned aerial vehicle and one of ordinary skill in the art would have recognized the established utility of having a controllable multi-axis camera gimbal and would have predictably applied it to improve the system of Ekandem.
Regarding claims 12-22, please see the rejection above with respect to claims 1-11, respectively, which are commensurate in scope to claims 12-22, with claims 1-11 being drawn to an aerial system and claims 12-22 being drawn to a corresponding method for operating an aerial system. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./           Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/           Supervisory Patent Examiner, Art Unit 3666